DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 and 25 are pending. Claims 20-24 and 26-43 were previously canceled. Claims 1-13, 16-17, and 25 are withdrawn as non-elected inventions. Claims 14-15 and 18-19 are subject to examination on the merits.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a detection system, classified in CPC G01N 21/3504.
II. Claims 14-19, drawn to a treatment system, classified in CPC A61L 2/208.
III. Claim 25, drawn to a disinfection system, classified in CPC A61L 2/28.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed (e.g., claim 14) does not require the particulars of the subcombination as claimed (e.g., claim 1) because the combination does not require "a source of peracetic acid vapor, hydrogen peroxide vapor, water vapor and acetic acid vapor." The subcombination has separate utility such as detecting concentration(s) in a research setting, a quality control setting, a proportional-integral-derivative (PID) control setting, etc.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed (e.g., claim 25) does not require the particulars of the subcombination as claimed (e.g., claim 1) because the combination does not require: “a source of peracetic acid vapor, hydrogen peroxide vapor, water vapor and acetic acid vapor”; the detector is configured to “individually” detect light.  The subcombination has separate utility such as detecting concentration(s) in a research setting, a quality control setting, a proportional-integral-derivative (PID) control setting, etc.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed (e.g., claim 25) does not require the particulars of the subcombination as claimed (e.g., claim 14) because the combination does not require the light source to be configured to supply light "to the treatment chamber" and does not require the processor be configured to determine concentration of peracetic acid vapor "in the treatment chamber".  The subcombination has separate utility such as treating air.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

This application contains claims directed to the following patentably distinct species:
Species A: the first mid-infrared spectrum is from about 920 to about 970 cm-1 (as recited in claim 15);
Species B: the first mid-infrared spectrum is from about 830 to about 880 cm-1 (as recited in claim 16);
Species C: the first mid-infrared spectrum is from about 3270 to about 3330 cm-1 (as recited in claim 17).
The species are independent or distinct because they are mutually exclusive (the different ranges do not overlap). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 14 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A, B, and C require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with JAMES ACKLEY on 6/7/2022, a provisional election was made WITHOUT traverse to prosecute the invention of Group II, Species A (claims 14-15 and 18-19).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13, 16-17, and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
The claims recite “spectrum” and “mid-infrared spectrum” interchangeably (contrast “first spectrum” in claim 14 with “first mid-infrared spectrum” in claim 15; contrast “second spectrum” in claim 14 with “second mid-infrared spectrum” in claim 18; see also “third mid-infrared spectrum” in claim 19). To the extent that “spectrum” and “mid-infrared spectrum” are the same, the claim language should pick one style and use it consistently.
Claim 14 has inconsistent usage of the definite article “the.” Examiner has provided  suggestion for claim language:
“d. a detector configured to individually detect mid-infrared range light in a first spectrum absorbed by the peracetic acid vapor and not by any of the hydrogen peroxide vapor, the water vapor and the acetic acid vapor, and a second spectrum absorbed by the peracetic acid vapor and the hydrogen peroxide vapor”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first mid-infrared spectrum" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be “the first spectrum.”
Claim 18 recites the limitation "the second mid-infrared spectrum" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be “the second spectrum.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MCVEY (US PGPUB 20020168289), as evidenced by ANRAKU (US PGPUB 20200121817).
Regarding claim 14, MCVEY teaches a peracetic acid and hydrogen peroxide treatment system (abstract, fig. 1; see para. 0039, peracetic acid and hydrogen peroxide can be used as the gaseous sterilants for the system). MCVEY’s system comprises:
a. a treatment chamber (chamber 12, fig. 1, abstract, para. 0040);
b. a vaporizer (vaporizer 22, fig. 1, abstract, para. 0042);
c. a light source (radiation source 100, fig. 2, para. 0058) configured to supply light to the treatment chamber (see fig. 1-2) with at least a component in the mid-infrared range (see para. 0058, light source 100 emits IR radiation; see claims 18-19, light has wavelength in mid-IR range; see para. 0071, filtered light has wavelength in mid-IR range, which means the light source emitted a light having a component in the mid-IR range);
d. a detector (detection system 96 comprising detectors 122, 124, 126, 128, fig. 2 & 5, para. 0058, 0071) configured to individually detect mid-infrared range light (see fig. 2, para. 0071) in a second spectrum (para. 0072, about 7.5–8.4 micron, which is the equivalent of about 1190–1333 cm-1) absorbed by the peracetic acid vapor and the hydrogen peroxide vapor (the disclosed range is absorbed by hydrogen peroxide, see para. 0072, fig. 4A-4C; because the disclosed range overlaps significantly with the range disclosed in the present application (see para. 0038, fig. 1), a person having ordinary skill in the art would understand that peracetic acid vapor would also absorb light in this range);
e. a processor (microprocessor 16, fig. 1, para. 0041) configured to determine the concentration of the hydrogen peroxide vapor in the treatment chamber (para. 0041).
The vaporizer is structurally fully capable of “generating a mixture of peracetic acid vapor, hydrogen peroxide vapor, water vapor and acetic acid vapor and supplying the vapor mixture to the treatment chamber.” For example, vaporizer 22 has a heated surface 36 to turns a liquid sterilant into a vaporized sterilant, and vaporizer 22 passes the vaporized sterilant to chamber 12 (para. 0046). MCVEY teaches wherein the relative composition of the vaporized sterilant is substantially the same as that of the liquid sterilant from which it was vaporized (para. 0046) and the sterilant can be a mixture of chemicals, including a mixture of peracetic acid, hydrogen peroxide, and water mixture (see para. 0039). A person having ordinary skill in the art would understand that if acetic acid is included in the liquid mixture, the vapor mixture would also include acetic acid vapor.
MCVEY does not explicitly teach that the vapor mixture includes “acetic acid vapor.” But MCVEY teaches that peracetic acid—including a hydrogen peroxide/peracetic acid/water mixture—can be used as the sterilant (para. 0039). Moreover, ANRAKU—which teaches a sterilization system comprising a vaporizer 23 that turns liquid sterilant (such as hydrogen peroxide, peracetic acid) into vaporized sterilant (see abstract, fig. 1, para. 0044)—discloses that “As is well known, peracetic acid often exists in the form of an equilibrium mixture of peracetic acid, acetic acid, hydrogen peroxide, and water” (para. 0044). Thus, when MCVEY teaches using peracetic acid (including a hydrogen peroxide/peracetic acid/water mixture) as the sterilant, a person having ordinary skill in the art would reasonably expect the mixture of vaporized sterilants to include acetic acid vapor (as explained above, the composition of the sterilant in its liquid state and its vaporized state are substantially the same).
Moreover, MCVEY does not explicitly teach that:
the detector is configured to detect light “in a first spectrum absorbed by peracetic acid vapor and not any of the hydrogen peroxide vapor, water vapor and acetic acid vapor”;
the processor is configured to determine the concentration of “peracetic acid vapor.”
MCVEY teaches that sterilants other than hydrogen peroxide can be used with the system (para. 0119), such as peracetic acid (para. 0039) (which includes acetic acid, as explained above). MCVEY teaches that other wavelengths can be used for those sterilants (para. 0119)—as explained above, the sterilants are turned to vapor form—and to calculate the concentration of one component in the vapor, the wavelength or the range of wavelengths should be selected “where other species in the vapor do not contribute (or contribute an insignificant amount) to the total absorbance by the vapor” (para. 0120). Thus, the wavelength (or range of wavelength) is a result-effective variable and a person having ordinary skill in the art would’ve been motivated to find, through routine experimentation, a workable or optimal wavelength (or range of wavelength) for the peracetic acid vapor. See MPEP § 2144.05.II.A.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify MCVEY to incorporate peracetic acid vapor as the sterilant; configure the processor to determine the concentration of peracetic acid vapor; incorporate a detector configured to detect a first spectrum absorbed by peracetic acid vapor but not any of the hydrogen peroxide vapor, water vapor and acetic acid vapor, with reasonable expectation of using peracetic acid vapor for treatment and monitoring the concentration of the peracetic acid vapor. MCVEY teaches that modifications and alterations can be made to its invention (see para. 0121). And as explained above, MCVEY already teaches using peracetic acid as a sterilant; using a processor to calculate a component in the sterilant vapor; selecting a wavelength or a range of wavelength where other species in the vapor do not contribute (or contribute an insignificant amount) to the total absorbance by the vapor. A person having ordinary skill in the art would understand that the wavelength can be readily determined through routine experimentation. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 15, MCVEY (evidenced by ANRAKU) teaches the system of claim 14. Although MCVEY does not explicitly teach “wherein the first mid-infrared spectrum is from about 920 cm−1 to about 970 cm−1,” such range of wavelength is considered obvious. As explained above, the wavelength (or range of wavelength) is a result-effective variable and a person having ordinary skill in the art would’ve been motivated to find, through routine experimentation, a workable or optimal wavelength (or range of wavelength) for the peracetic acid vapor. See MPEP § 2144.05.II.A.
Regarding claim 18, MCVEY (evidenced by ANRAKU) teaches the system of claim 14. As explained above, MCVEY teaches the second mid-infrared spectrum is about 1190–1333 cm-1 (see para. 0072). Given the overlap with MCVEY’s range, the claimed range of “from about 1220 cm−1 to about 1260 cm−1” is considered obvious. See MPEP § 2144.05.I.
Regarding claim 19, MCVEY (evidenced by ANRAKU) teaches the system of claim 14. MCVEY does not explicitly teach wherein the detector further individually detects a third mid-infrared spectrum absorbed by the acetic acid vapor. But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify MCVEY to incorporate a detector configured to detect a third mid-infrared spectrum absorbed by the acetic acid vapor. As explained above, the sterilant vapor mixture includes acetic acid vapor, and the detectors are used to detect components in the sterilant vapor mixture (so that the processor can calculate concentration). Thus, in view of MCVEY’s teachings discussed above, a person having ordinary skill in the art would’ve motivated to detect acetic acid vapor, which is a component in the sterilant vapor mixture. As explained above, the wavelength (or range of wavelength) is a result-effective variable and a person having ordinary skill in the art would’ve been motivated to find, through routine experimentation, a workable or optimal wavelength (or range of wavelength) for the acetic acid vapor. See MPEP § 2144.05.II.A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714